Exhibit 10.2

 

AMENDMENT TO

SENIOR FIRST PRIORITY SECURED PROMISSORY NOTE

 

This AMENDMENT TO SENIOR FIRST PRIORITY SECURED PROMISSORY NOTE (this
“Amendment”) is made as of April 15, 2013, by and between Prospect Global
Resources, Inc., a Delaware corporation (“Maker”), and The Karlsson Group, Inc.,
an Arizona corporation (“Holder”), with respect to the following facts:

 

RECITALS

 

WHEREAS, Maker issued to Holder that certain Senior First Priority Secured
Promissory Note dated August 1, 2012 (the “Note”), whereby the Maker promised to
pay to Holder the principal sum of One Hundred Twenty-Five Million Dollars
($125,000,000);

 

WHEREAS, American West Potash, LLC, a Delaware limited liability company,
Prospect Global Resources, Inc., a Nevada corporation, Apache County Land &
Ranch, LLC, a Nevada limited liability company (“Apache”), Maker and Holder
entered into that certain Extension Agreement dated as of the date hereof (the
“Extension Agreement”); and

 

WHEREAS, it is a condition to the effectiveness of the Extension Agreement that
Maker and Holder modify the Note.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

 

AGREEMENT

 

1.              Defined Terms. All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Note.

 

2.              Amendments.

 

a.              References. All references to “Pledge Agreement,” “Guaranty,”
and “Deed of Trust” in the Note shall be references to “Pledge Agreements,”
“Guarantees,” and “Deeds of Trust.”

 

b.              Deleted Definitions.  The definitions “2012 Combined Capital
Gains Tax Rate,” “2012 Combined Ordinary Income Tax Rate,” “2012 State Tax
Rate,” “2013 Combined Capital Gains Tax Rate,” “2013 Combined Ordinary Income
Tax Rate,” “2013 State Tax Rate,” “Capital Gain Gross-Up Amount,” “Combined
Capital Gains Rate Differential,” “Combined Ordinary Income Rate Differential,”
“Maximum State Tax Rate,” “Principal Shortfall” and “Tax Gross-Up Amount” are
hereby deleted from Section 1 of the Note.

 

c.               New Definitions. The following definitions are hereby added to
Section 1 of the Note:

 

i.                                “2012 453A Amount” means the 453A Amount with
respect to the taxable year ending December 31, 2012.

 

1

--------------------------------------------------------------------------------


 

ii.                             “2013 453A Amount” means the 453A Amount with
respect to the taxable year ending December 31, 2013.

 

iii.                          “2014 453A Amount” means the 453A Amount with
respect to the taxable year ending December 31, 2014.

 

iv.                         “453A Amount” means, with respect to any taxable
year, an amount equal to the sum of (i) the aggregate amount of interest payable
by Holder or its shareholders for such taxable year pursuant to Code
Section 453A(a)(1), plus (ii) the aggregate amount of the increase in the
California state income tax liability of Holder or its shareholders for such
taxable year as a result of the application of Section 17560(e) of the
California Revenue and Taxation Code, in each case to the extent attributable to
the Note.  Such amount shall be grossed-up for income taxes due on such amount
using the Combined Capital Gains Tax Rate for the tax year in which the 453A
Amount is paid.  The 2012 453A Amount is $1,164,000 as shown by the computations
on Exhibit “1” attached hereto.  The 2013 453A Amount and the 2014 453A Amount
shall be computed in the same manner as reflected on Exhibit “1” but by:
(1) using the Maximum Long Term Capital Gains Tax Rate and the Maximum
California Tax Rate in effect for 2013 and 2014, respectively (but without
taking into account the mental health services tax imposed by California Revenue
and Taxation Code Section 17043), for purposes of calculating the amounts
described in clauses (i) and (ii); (2) using the interest rate in effect under
Section 6621 for December of 2013 and 2014, respectively, for purposes of
calculating the amounts described in clauses (i) and (ii); and (3) adjusting the
outstanding balance of the note by the amount of any principal payments (without
regard to any Principal Payment Tax Gross-Up Amount) made during 2013 or 2014,
respectively, for purposes of calculating the amounts described in clauses
(i) and (ii).  The amounts so determined shall be grossed- up for income taxes
in the same manner as shown by the computations on Exhibit “1” but by using the
Combined Capital Gains Tax Rate for the year in which such payment is made.

 

v.                            “Apache” means Apache County Land & Ranch, LLC, a
Nevada limited liability company.

 

vi.                         “Approved Subordinated Debt” means, of any Person,
Debt of such Person which is (i) unsecured; (ii) subordinated under the terms of
a subordination and intercreditor agreement substantially in the form attached
hereto as Exhibit “4”; and (iii) subject to, if issued on or prior to
September 10, 2013, mandatory conversion to equity of such Person on or before
September 10, 2013.

 

vii.                      “Combined Capital Gains Tax Rate” means the sum of
(i) the Maximum Long-Term Capital Gains Tax Rate in effect for a taxable year,
plus (ii) the rate at which the tax under Code Section 1411 is imposed for

 

2

--------------------------------------------------------------------------------


 

that taxable year, plus (iii) the Maximum California Tax Rate for that taxable
year.

 

viii.                   “Combined Ordinary Income Tax Rate” means the sum of
(i) the Maximum Ordinary Income Tax Rate in effect for a taxable year, plus
(ii) the rate at which the tax under Code Section 1411 is imposed for that
taxable year, plus (iii) the Maximum California Tax Rate for that taxable year.

 

ix.                         “Definitive Feasibility Study” means a comprehensive
technical and economic study of the selected development option for the Holbrook
Project, from TetraTech or another reputable engineering firm, in which all
geological, engineering, operating, economic and other relevant factors are
considered in sufficient detail to demonstrate at the time of reporting that
extraction is reasonably justified (economically mineable). Mining,
infrastructure and processing plans will be completed with sufficient rigor such
that capital and operating cost estimates could reasonably serve as the basis
for a decision for the finance of the development of the Holbrook Project for
mineral production.

 

x.                            “DFS Completion Date” means the date on which the
Definitive Feasibility Study, certified as final by the engineering firm that
prepared it, has been delivered to Maker.

 

xi.                         “Effective Date” means April 15, 2013.

 

xii.                      “Escrow Agreement” means that certain Escrow Agreement
among Holder, Prospect Nevada, and JP Morgan Chase Bank, N.A., dated as of the
Effective Date.

 

xiii.                   “Extension Agreement” means that certain Extension
Agreement by and among Maker, Holder, Apache, Prospect Nevada and the Company,
dated as of the Effective Date.

 

xiv.                  “First Pre-Quantified Payment Date” means the earlier of: 
i) the date which is six (6) months after the DFS Completion Date; or ii)
January 2, 2015.

 

xv.                     “Holbrook Project” means the exploration and planning
for construction and operation of a potash mine and related facilities to mine
and develop the potash deposit located on lands owned or leased by the Company
or its subsidiaries or on which the Company or its subsidiaries otherwise have a
right to mine, in the Holbrook Basin of eastern Arizona.

 

xvi.                  “Loan Documents” means the Extension Agreement, the Deeds
of Trust, the Guaranties, the Pledge Agreements, the Escrow Agreement, the
Collateral Assignments, the Security Agreement, all UCC Financing Statements and
any other document or instrument executed or delivered in connection with this
Note or the transactions contemplated hereby.

 

3

--------------------------------------------------------------------------------


 

xvii.               “Maturity Date” has the meaning provided in Section 3.1
hereof.

 

xviii.            “Maximum California Tax Rate” means the highest marginal
California income tax rate applicable to individuals: i) including the maximum
rate provided in California Revenue and Taxation Code Section 17041; ii) the
maximum additional tax rate imposed by Article XIII, Section 36(f)(2) of the
California Constitution; iii) the mental health services fund tax imposed by
California Revenue and Taxation Code Section 17043; and iv) any additional
income taxes imposed on individuals after December 31, 2012.

 

xix.                  “Note” means this Senior First Priority Secured Promissory
Note, as amended, restated, or otherwise modified from time to time.

 

xx.                     “Permitted Prospect Nevada Debt” means:  (i) any
Approved Subordinated Debt incurred by Prospect Nevada pursuant to Section 5.4;
(ii) up to Ten Million Dollars ($10,000,000) in additional Approved Subordinated
Debt incurred by Prospect Nevada prior to the First Pre-Quantified Payment Date;
and (iii) up to One Million Dollars ($1,000,000) in aggregate Debt incurred by
Prospect Nevada after the First Pre-Quantified Payment Date.

 

xxi.                  “Principal Payment Tax Gross-Up Amount” means with respect
to each principal payment due under this Note except for the first $200,000 of
principal paid hereunder, that amount necessary to compensate Holder on an after
tax basis for any increases in the Combined Capital Gains Tax Rate after
December 31, 2012.  Such amount shall be computed by subtracting the amount of
the principal payment from the amount obtained by multiplying the principal
payment by the number obtained by dividing .717 by one (1) minus the Combined
Capital Gains Tax Rate for the year in which the principal amount is paid.  The
Principal Payment Tax Gross-Up Amount for the principal payment of $1,800,000
due in September, 2013 is $251,820, as shown by the computations on Exhibit “2”
attached hereto.  The Principal Payment Tax Gross-Up Amount for principal
payments made in 2014 or 2015 shall be computed in the same manner as on
Exhibit “2” but by taking into account the Combined Capital Gains Tax Rate for
2014 and 2015 respectively.  For purposes of computing the Principal Payment Tax
Gross-Up Amount, a principal payment shall not include the amount of any accrued
interest that had been previously added to principal pursuant to Section 2.1
hereof.”

 

d.              Amendment to Definitions. The following definitions in Section 1
of the Note are hereby deleted and replaced in their entirety with the
following:

 

i.                                “Debt” means, at any time and with respect to
any Person, (a) indebtedness of such Person for borrowed money (whether by loan
or the issuance and sale of debt securities) or for the deferred purchase price
of property or services (other than amounts constituting trade payables

 

4

--------------------------------------------------------------------------------


 

arising in the ordinary course of business including, without limitation,
amounts payable to vendors, consultants and advisors); (b) obligations of such
Person in respect of letters of credit, acceptance facilities or drafts or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person; (c) obligations of such Person under capital
leases and any financing lease having substantially the same economic effect;
and (d) deferred payment obligations of such Person resulting from the
adjudication of any litigation in excess of $500,000 to the extent not already
reflected as a current liability on the balance sheet of such Person; and
(e) indebtedness of others of the type described in clauses (a) through
(d) hereof which such Person has (i) directly or indirectly assumed or
guaranteed, or (ii) secured by a lien or encumbrance on the assets of such
Person, whether or not such Person has assumed such indebtedness.  For the
avoidance of doubt, “Debt” shall not include Approved Subordinated Debt or
Permitted Prospect Nevada Debt.

 

ii.                             “Debt Issuance” means, with respect to any
Person, the incurrence of Debt.

 

iii.                          “Deeds of Trust” means (i) that certain Deed of
Trust, Security Agreement, Assignment of Production and Proceeds, Fixture Filing
and Financing Statement from the Company for the benefit of Holder, dated as of
August 1, 2012, and (ii) any other deed of trust executed by Apache, for the
benefit of Holder that covers property held by Apache.

 

iv.                         “Equity Issuance” means, with respect to any Person,
any issuance or sale by such Person after the Effective Date of any of its
equity securities or equivalents.

 

v.                            “Guarantees” means (i) that certain Unconditional
Guaranty made by the Company in favor of Holder, dated as of August 1, 2012, and
(ii) that certain Unconditional Guaranty made by Prospect Nevada in favor of
Holder, dated as of the Effective Date.

 

vi.                         “Ordinary Income Gross-Up Amount” means, with
respect to the $1,875,000 of interest due as of December 31, 2012 on the
$50,000,000 principal payment originally due on December 24, 2012, the amount
necessary to compensate the Holder for any increase in the Combined Ordinary
Income Tax Rate after December 31, 2012.  Exhibit “3” attached hereto reflects
the calculation of the Ordinary Income Gross-Up Amount as $336,750 if the
$1,875,000 interest payment were to be made during the 2013 tax year.  If such
amount is paid after 2013, the Ordinary Income Gross-Up shall be computed in the
same manner as reflected on Exhibit “3” except the Combined Ordinary Income Tax
Rate in effect for the tax year in which the payment is made shall be used.

 

vii.                      “Pledge Agreements” means (i) that certain Pledge
Agreement by and between Maker and Holder, dated as of August 1, 2012, (ii) that
certain

 

5

--------------------------------------------------------------------------------


 

Pledge Agreement by and between Prospect Nevada and Holder, dated as of the
Effective Date, and (iii) that certain Pledge Agreement by and between the
Company and Holder, dated as of January 28, 2013.

 

viii.                   “Qualified Financing” means any Debt Issuance or Equity
Issuance of Maker, Prospect Nevada or Company that is consummated after the
Effective Date for so long as this Note remains outstanding..

 

ix.                         “Security Agreement” means that certain Security
Agreement, by and among Maker, Company and Holder, dated as of August 1, 2012.

 

e.               Amendment to Introductory Paragraph.  The first grammatical
paragraph of the Note is amended by deleting the words “or such lesser amount as
provided in Section 3.4 hereof.”

 

f.                Amendments to Sections 2.1 and 2.2. Sections 2.1 and 2.2 of
the Note are hereby deleted and replaced in their entirety with the following:

 

“2.1 Interest.  Interest shall accrue on the unpaid principal amount of this
Note from August 1, 2012 at the rate of nine percent (9.00%) per annum (the
“Interest Rate”).  Interest shall be computed on the actual number of days
elapsed based on a 360-day year.  Commencing on the Effective Date, subject to
Section 3.2(a), Interest shall be payable quarterly on the first Business Day of
each calendar quarter in kind by automatically increasing the principal balance
hereunder by the amount of such accrued and unpaid interest.  Accrued interest
not previously paid or capitalized shall be paid in cash on the Maturity Date.

 

2.2 Payments Other Than Interest or Principal. Maker shall pay to Holder the
following amounts, as additional consideration for the Holder’s sale of its
membership interest in American West Potash, LLC under the Purchase Agreement
and not as prepayments of principal under this Note, (i) a payment equal to the
2012 453A Amount on or before September 10, 2013 (ii) a payment equal to the
2013 453A Amount on or before February 10, 2014, (iii) a payment equal to the
2014 453A Amount on or before February 10, 2015, and, (iv) along with each
payment of principal pursuant to Section 3.2 of this Note, and at the Maturity
Date, the Principal Payment Tax Gross-Up Amount or amount due under Section 3.5
with respect to such payment; provided, however, that no Principal Payment Tax
Gross-Up Amount or amount under Section 3.5 shall be due with respect to the
first $200,000 of pre-payments under Section 3.2(a).”

 

g.               New Section 2.4.  The following new Section 2.4 is hereby added
after Section 2.3 of the Note.

 

“2.4 Payment Application. Subject to Section 2.2 hereof, all payments hereunder
shall be first applied to unpaid principal in reverse order of maturity and then
to interest.”

 

h.              Amendment to Section 3.1. Section 3.1 of the Note is hereby
deleted in its entirety and replaced with the following:

 

6

--------------------------------------------------------------------------------


 

“Maturity Date.  The entire outstanding principal amount of this Note, together
with any accrued but unpaid interest (the “Final Payment”), shall be due and
payable, subject to Section 3.2 and Section 3.3, on the earlier of (i) the date
that is twelve (12) months following the DFS Completion Date, and (ii) July 1,
2015 (the “Maturity Date”). In addition, Maker shall pay to Holder on such date
the Principal Payment Tax Gross-Up Amount due or amount due under Section 3.5
with respect to the Final Payment and the Ordinary Income Gross-Up Amount.”

 

i.                  Amendment to Section 3.2. Section 3.2 of the Note is hereby
deleted in its entirety and replaced with the following:

 

“3.2 Mandatory Prepayments of Principal.

 

(a)         Within five (5) Business Days after the consummation of a Company
Sale, the entire unpaid principal amount of this Note, the Principal Payment Tax
Gross-Up Amount or the amount due under Section 3.5, and the Ordinary Income Tax
Gross-Up Amount, together with all accrued, but unpaid interest thereon at the
Interest Rate, and any 453A Amount due with respect to the prior tax year that
has not previously been paid, shall be due and payable.

 

(b)         On or before the First Pre-Quantified Payment Date, the principal
amount of Thirty Million Dollars ($30,000,000) (the “First Pre-Quantified
Payment”).

 

(c)          Following the date that Prospect Nevada raises an aggregate of ten
million dollars ($10,000,000) from one or more Qualified Financings (the
“Corridor Threshold”), within five (5) Business Days after the consummation of
each Qualified Financing all or any portion of which is in excess of such
$10,000,000 threshold, Maker shall prepay the unpaid principal amount of this
Note by an amount equal to the lesser of (i) such unpaid principal amount and
(ii) ten percent (10%) of the gross cash proceeds from such Qualified Financing
remaining once the Corridor Threshold has been satisfied. By way of example, if
Prospect Nevada raises an aggregate of $12,000,000 of gross cash proceeds from
two separate Qualified Financings, Maker would be required to be prepay this
Note by $200,000 (i.e. 10% of $12,000,000 minus $10,000,000 = $2,000,000). If
Prospect Nevada then raises an additional $25,000,000 of gross cash proceeds
from a Qualified Financing, Maker would be required to prepay this Note by an
additional $2,500,000 (i.e. 10% of $25,000,000).  Maker acknowledges and agrees
that any payment made to Holder in accordance with this Section 3.2(b) shall not
be applied to or reduce the amount of the First Pre-Quantified Payment.”

 

j.                 Deletion of Section 3.4. Section 3.4 of the Note is hereby
deleted in its entirety and all references to Section 3.4 in the Note are hereby
deleted.

 

k.              New Section 3.5.  A new Section 3.5 is added to this Note as
follows:

 

7

--------------------------------------------------------------------------------


 

“3.5  Minimum Effective Tax Rate Adjustment.   The provisions of this
Section 3.5 shall be applicable if in the year any principal payment is made
under this Note, the Internal Revenue Code and/or the California Revenue and
Taxation Code, has been changed to include a minimum effective tax rate, or
other type of flat tax such as, but without limitation, a concept similar to the
what is referred to as the “Buffett Rule,” or through an expansion of the
current alternative minimum tax to make such tax applicable to long term capital
gain income.   If such a provision is applicable in any year in which a
principal payment is made, subject to the limitations set forth below, the Maker
shall pay to the Holder the greater of: 1) the Principal Payment Tax Gross-Up
Amount; or, 2) the Grossed Up Payment Year Excess Tax, computed as provided
under the following provisions of this Section 3.5.  For purposes of this
Section 3.5, a principal payment shall not include the amount of any accrued
interest that had been previously added to principal pursuant to Section 2.1
hereof.”

 

(i)  A hypothetical Federal and California income tax calculation for the tax
year in which the principal payment is received shall be made assuming that the
Holder is one unmarried taxpayer whose only income is the principal and interest
payments made by the Maker under this Note and who has no deductions.  Such
calculation shall be made using the tax rates and other tax provisions that are
applicable for the tax year in which the principal payment is received, except
that California income taxes shall be treated as not being deductible.

 

(ii)  The same hypothetical Federal and California tax calculation shall be made
using the 2012 Federal and California income tax rates.

 

(iii)  If the amount determined under subparagraph (i) is greater than the
amount determined under subparagraph (ii), then the amount determined under
subparagraph (ii) shall be subtracted from the amount determined under
subparagraph (i) and the resulting number (“Payment Year Excess Tax”) shall be
increased by that amount necessary (such increased amount referred to as
“Grossed Up Payment Year Excess Tax”) such that after paying the additional
Federal and California income tax attributable to the Grossed Up Payment Year
Excess Tax, the Holder would retain an amount equal to the Payment Year Excess
Tax.  The additional taxes due on the Payment Year Excess Tax shall be computed
in the same manner as provided in subsection (i) but by assuming the Holder’s
taxable income includes the Grossed Up Payment Year Excess Tax in addition to
the amount of principal and interest received on this Note.

 

(iv) Notwithstanding any other provisions of this Section 3.5, the Grossed Up
Payment Year Excess Tax payable for the current and all prior tax years shall
not exceed the sum of $28,000,000.  Notwithstanding this limitation, if the
Principal Payment Tax Gross-Up Amount payable for the current and all prior tax
years exceeds the sum of $28,000,000, the full amount of the Principal Payment
Tax Gross-Up Amount shall be paid, it being understood and agreed that there is
no limitation on the amount of the Principal Payment Tax Gross-Up Amount.

 

(v)  In addition, there is no limitation on the amount of the 453A Amount.  If
this Section 3.5 is applicable, the 453A Amount shall be grossed up in the same
manner as provided in subsection (iii) above, rather than in the manner
illustrated on Exhibit “1” attached hereto.

 

8

--------------------------------------------------------------------------------


 

l.                  Amendment to Section 5.1.  Section 5.1 of the Note is hereby
deleted in its entirety and replaced by the following:

 

“5.1  Failure to Pay or Perform:

 

(a)                     Maker shall fail, for any reason, to make any payment
when due; or

 

(b)                     Maker shall incur any Debt.”

 

m.          New Section 5.3.  The following new Sections 5.3, 5.4, 5.5, 5.6,
5.7, 5.8 and 5.9 are hereby added after Section 5.2 of the Note:

 

“5.3 Failure to Perform Under Loan Documents.  Any party thereto (other than
Holder) shall fail to observe any material covenant, condition or non-monetary
requirement contained in any Loan Document; provided, however, that Maker shall
have a period of ten (10) days following written notice from Holder (the “Cure
Period”) to cure (or to cause such other party to a Loan Document to cure) any
such breach of a material covenant, condition or non-monetary default.

 

5.4 Failure of Parent Fund Raising.  Prospect Nevada shall have failed, for any
reason, to have closed Equity Issuances or Approved Subordinated Debt raises
from which it shall have received cash proceeds in the following amounts by the
following dates:

 

(a)                            No later than May 15, 2013:  Five Million Dollars
($5,000,000), of which all or any portion may be raised as Approved Subordinated
Debt (the “First Funding Raise”);

 

(b)                            No later than June 17, 2013:  an additional Seven
Million Dollars ($7,000,000), of which all or any portion may be raised as
Approved Subordinated Debt (the “Second Funding Raise”);

 

(c)                             No later than September 10, 2013:  an additional
Eighteen Million Dollars $18,000,000), of which all or any portion may be raised
as Approved Subordinated Debt (the “Third Funding Raise”); and

 

(d)                            No later than August 1, 2014:  an additional
Twenty-Five Million ($25,000,000), of which no more than Fifteen Million Dollars
($15,000,000) may be raised as Approved Subordinated Debt (the “Fourth Funding
Raise,” and collectively with the First Funding Raise, the Second Funding Raise,
and the Third Funding Raise, the “Funding Raises”).

 

For the avoidance of doubt, any amounts raised with respect to any Funding Raise
from Equity Issuances or Approved Subordinated Debt in excess of such Funding
Raise amounts as set forth in this Section 5.4 shall count towards the amount of
the next succeeding Funding Raise hereunder except to the extent that such
excess amount is raised from Approved Subordinated Debt and would exceed the
amount of Approved Subordinated Debt permissible for inclusion with respect to
such next succeeding Funding Raise.  For example, if an excess of $16,000,000 is
raised with

 

9

--------------------------------------------------------------------------------


 

respect to the Third Funding Raise, and such amount is raised as Approved
Subordinated Debt, only $15,000,000 of such amount would count towards the
Fourth Funding Raise, as the Fourth Funding Raise allows no more than
$15,000,000 thereof to be raised as Approved Subordinated Debt.

 

5.5 Parent Impermissible Debt Incurrence.  Prospect Nevada incurs any Debt other
than Permitted Prospect Nevada Debt.

 

5.6. Failure of Parent to Fund Escrow.  Prospect Nevada shall fail, for any
reason, to deposit into the escrow account established pursuant to the Escrow
Agreement, from the proceeds of the Funding Raises set forth herein, within one
(1) business day of receipt of the funds raised in such Funding Raises, the
amounts set forth in Schedule 1 to the Escrow Agreement, in the timeframes
specified therein.

 

5.7                   Cross-Default.  Default shall be made with respect to
(a) any payment of any Debt in excess of $500,000 in the aggregate at any time
outstanding of Maker, Parent, or any other party to a Loan Document (other than
Holder) when due or (b) in the performance of any other obligation incurred in
connection with any such Debt if the effect of such non-payment default is to
accelerate the maturity of such Debt or to permit the holder thereof to cause
such Debt to become due prior to its stated maturity and such default shall not
be cured within the period of any grace with respect thereto.

 

5.8                   Apollo Payments.  Prospect Nevada shall:  (a)  pay to
Apollo Management VII, L.P. or its affiliates (collectively, “Apollo”) any
amount on the first ten million ($10,000,000) raised in any Qualified Financing,
(b) pay to Apollo more than ten percent (10%) of the gross amount raised in any
Qualified Financing in excess of the first ten million ($10,000,000) raised;
provided, however, that this provision shall cease to be of force and effect at
such time as Apollo shall have been paid in full; or (c) otherwise default under
or breach any agreement with Apollo with regard to any monies owed by Prospect
Nevada.

 

5.9                   Representations and Warranties.  Any representation or
warranty made in the Officer’s Certificate (as defined in the Extension
Agreement) or in Section 6(b), 6(c) or 6(e) of the Extension Agreement shall be
untrue in any material respect.”

 

n.              Amendment to Section 6. The phrase “, and the Extension
Agreement” is hereby added to the end of Section 6 of the Note.

 

o.              Amendment to Section 7.  The word “or” is deleted preceding the
words “Section 5.2(c)” and the following is added after such words: 
“Section 5.2(d) or Section 5.2(e)” and the words “and Section 3.4 shall become
void” are hereby deleted.

 

p.              Amendment to Section 8.1.  The following phrase is hereby added
to the end of Section 8.1 of the Note:

 

“Following the Effective Date, if an Event of Default shall have occurred and be
continuing, Maker shall promptly reimburse Holder for its reasonable attorneys’
fees,

 

10

--------------------------------------------------------------------------------


 

costs and out of pocket expenses incurred directly related to the enforcement of
this Note and the Loan Documents.”

 

q.              Amendment to Section 8.2.  Section 8.2 shall be amended to
provide that a copy of any notice to Holder shall also be provided to:

 

Loeb & Loeb LLP

10100 Santa Monica Blvd., Suite 2200

Los Angeles, CA 90067

Fax:  (310) 282-2200

Email:  ljurich@loeb.com

Attention:  Lance N. Jurich, Esq.

 

r.                 Amendment to Section 8.6.  Section 8.6 of the Note is hereby
deleted in its entirety and replaced with the following:

 

“8.6 Entire Agreement.  This Note and the Loan Documents contain the entire
agreement between the Parties with respect to the transactions contemplated
hereby, and supersede all negotiations, agreements, representations, warranties,
commitments, whether in writing or oral, prior to the Effective Date.”

 

s.                Amendment to Section 8.7. The following proviso shall be added
to the end of Section 8.7 of the Note:

 

“;provided that Holder may, without the consent of any Person except as
explicitly provided by the terms of this Section 8.7, assign this Note and its
rights hereunder and under any other Loan Document at any time on or after the
earliest to occur of (i) the occurrence of an Event of Default; (ii) the date on
which Parent has raised, from Equity Issuances or Approved Subordinated Debt
raises, a sum greater than or equal to Thirty Million Dollars ($30,000,000); or
(iii) September 1, 2013.  Holder and any assignee(s) of Holder may assign the
Note and/or the Loan Documents, in whole or in part, to any Person; provided,
however, that, it shall be a condition precedent to any assignment hereunder as
a result of which there will be multiple simultaneous holders of the Note and/or
the related rights under the Loan Documents that such holders shall have put in
place, between or among themselves, a written agreement (an “Agency Agreement”),
which includes agency provisions pursuant to the terms of which a single
administrative agent (the “Administrative Agent”) is appointed, with which Maker
and its affiliates will solely interface with respect to all rights and
obligations under the Note and the Loan Documents, and to which Maker and its
affiliates will remit all payments hereunder, and such Administrative Agent
shall be Holder at all such times as Holder holds fifty percent (50%) or more of
the Note; provided further, that in the event of such assignment: (i) the
parties to the Agency Agreement will acknowledge in writing in the Agency
Agreement that they have reviewed and understand this provision; and (ii) the
Administrative Agent shall provide Maker with a copy of the Agency Agreement,
and any amendments thereto, upon execution of same. Notwithstanding the
foregoing or any other provision hereof, if at any time, any proposed assignment
of this Note and/or the Loan Documents would result in either: (i) Holder
holding less than fifty percent (50%) of the amount

 

11

--------------------------------------------------------------------------------


 

of the Note, or (ii) any Person other than Holder acting as the Administrative
Agent (in either case, a “Triggering Assignment”), then such Triggering
Assignment shall not be effective without the proposed assignee(s) entering into
an Agency Agreement that has been first approved in writing by Maker, which
approval shall not be unreasonably withheld or delayed. Notwithstanding any
other provision herein, any purported assignment in violation of the provisions
hereof shall be null and void.”

 

t.                 New Section 9.  The following new Section 9 shall be added to
the Note:

 

“Further Assurances.  Maker shall, and shall cause each other party to a Loan
Document (other than Holder), at Holder’s request, to execute (either alone or
with Holder, as Holder shall require) and deliver to Holder any and all
additional instruments and documents, and perform all other actions, which from
time to time may be necessary to maintain a perfected lien and security interest
in the security described in the Loan Documents, including but not limited to
procuring additional policies of title insurance, or endorsements with respect
to existing policies of tile insurance, with regard to the properties of Apache
or the Company or similar acts reasonably required in connection with the
foregoing.

 

3.              Miscellaneous.

 

a.              Acknowledgement. Holder acknowledges and agrees that as of the
date of this Amendment Maker has repaid the principal amount due under the Note
(i.e. $125,000,000) in an amount equal to $9,718,000.

 

b.              No Other Amendment. Except as expressly amended in this
Amendment, all provisions of the Note shall remain in full force and effect, and
the parties thereto and hereto shall continue to have all their rights and
remedies under the Note.  In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Note, the
provisions of this Amendment shall govern.

 

c.               Relation to Note.  This Amendment constitutes an integral part
of the Note.  Upon the effectiveness of this Amendment, each reference in the
Note to “this Promissory Note,” “hereunder,” “hereof,” or words of like import
referring to the Note, shall mean and be a reference to the Note as amended
hereby.

 

d.              Successors and Assigns.  This Amendment shall be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns except as otherwise provided herein.

 

e.               Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts, any of which may be executed and
transmitted by facsimile, and each of which shall be deemed an original and all
of which, taken together, shall be deemed to constitute one and the same
instrument.

 

f.                Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of Arizona, without regard
to its principles of conflicts of law.

 

12

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

MAKER:

 

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Damon Barber

 

Name:

Damon Barber

 

Title:

President, CEO and Secretary

 

 

ACKNOWLEDGED AND AGREED TO

EFFECTIVE AS OF APRIL 15, 2013:

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

/s/ Anders Karlsson

 

Name:

Anders Karlsson

 

Title:

President

 

 

[Signature Page — Amendment to Note]

 

--------------------------------------------------------------------------------


 

EXHIBIT 1: IRC Section 453A Tax Gross Up Computation Schedule

 

Outstanding Balance as of 12/31/2012

 

115,282,000

 

 

 

Less: Base Amount (5 x $5M)

 

(25,000,000

)

 

 

Outstanding Balance less Base Amount

 

90,282,000

 

 

 

GP Ratio

 

 

 

99

%

Adjusted Realized Gain

 

89,379,180

 

 

 

Max Fed (Cap. Gain) and CA Rate (15%/12.3%)

 

 

 

27.3

%

Deferred Tax Liabilities

 

24,400,516

 

 

 

Section 6621 interest rate

 

 

 

3

%

Section 453A Interest Charge

 

732,000

 

 

 

 

 

 

 

 

 

Gross up Calculation - paid in 2013

 

 

 

 

 

 

 

 

 

 

 

Section 453A Interest Charge

 

732,000

 

 

 

Divided by 1 minus Max Fed (Cap. Gain) and CA Rate in 2013
(1 minus 23.8% & 13.3% = 1 minus 37.1% = 62.9%)

 

 

 

62.9

%

 

 

 

 

 

 

2012 453A Amount

 

1,164,000

 

 

 

 

Proof:

 

 

 

 

 

Principal payment

 

1,164,000

 

 

 

2013 tax rates (23.8% & 13.3%)

 

 

 

37.1

%

 

 

432,000

 

 

 

Principal payment less tax

 

732,000

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2: Gross-Up Calculation on $1.8M due 9/2013 from $18M Financing

 

2012 net of tax rates

 

1- [.15 + .133]

 

 

 

0.717

 

 

 

 

 

 

 

2013 net of tax rates

 

1- [.238+.133]

 

=

 

0.629

 

=

 

1.1399

 

Gross=Up Factor

 

 

$1.8M due 9/2013

 

 

 

Paid in 2013

 

 

 

 

 

 

 

 

 

 

 

Amount Due

 

1,800,000

 

 

 

 

 

 

 

 

 

 

 

x Gross-Up Factor

 

1.1399

 

 

 

 

 

 

 

 

 

 

 

Grossed-Up Amount

 

2,051,820

 

 

 

 

 

 

 

 

 

 

 

Subtract: Principal payment

 

(1,800,000

)

 

 

 

 

 

 

 

 

 

 

Principal Payment Tax Gross-Up

 

251,820

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Proof:

 

 

 

 

 

 

 

 

 

 

 

 

 

Total grossed up payment

 

2,051,820

 

 

 

 

 

 

 

 

 

 

 

2013 tax rates (23.8% + 13.3%)

 

37.1

%

 

 

 

 

 

 

 

 

 

 

2013 taxes

 

761,225

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net after tax

 

1,290,595

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If paid in 2012:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount Due

 

1,800,000

 

 

 

 

 

 

 

 

 

 

 

2012 tax rates (15% + 13.3%)

 

28.3

%

 

 

 

 

 

 

 

 

 

 

2012 taxes

 

509,400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net after tax

 

1,290,600

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3: Gross-Up Calculation on Interest Income

 

2013 Rates on Ordinary Income - with tax benefit of CA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal rate

 

43.40

%

(39.6% + 3.8)%

 

 

 

 

 

 

 

 

 

Tax benefit of CA rate of 13.3%*

 

-4.47

%

 

 

 

 

 

 

 

 

 

 

 

 

38.93

%

 

 

 

 

 

 

 

 

 

 

CA rate

 

13.30

%

 

 

 

 

 

 

 

 

 

 

 

 

52.23

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Tax benefit of CA rate of 13.3%

 

 

 

 

 

 

 

 

 

 

 

 

 

43.4% x 13.3% =

 

5.77

%

 

 

 

 

 

 

 

 

 

 

Less: reduction for 3% floor - 43.4% x 3% =

 

-1.30

%

 

 

 

 

 

 

 

 

 

 

Net tax benefit

 

4.47

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fed rate (net of CA benefit) 43.4% - [43.4% x 13.3% - [43.4% x 3%]] =

 

38.93

%

 

 

 

 

 

 

 

 

 

 

CA rate

 

13.30

%

 

 

 

 

 

 

 

 

 

 

 

 

52.23

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross-Up on Ordinary Income

 

 

 

 

 

 

 

 

 

 

 

 

 

2012 net of tax rates

 

1- [.3035** + .133]

 

 

 

0.5635

 

 

 

 

 

 

 

2013 net of tax rates

 

1- [.38.93+.133]

 

=

 

0.4777

 

=

 

1.1796

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross-Up Factor

 

 

 

 

 

 

IF Paid in 2012

 

 

 

IF Paid in 2013

 

 

 

 

 

 

 

Interest Due (from 8/1/2012 - 12/31/2012)

 

1,875,000

 

 

 

2,211,750

 

 

 

 

 

 

 

Less: State tax deduction

 

(249,375

)

 

 

(227,810

)

***

 

2,211,750

 

 

 

 

 

1,625,625

 

 

 

1,983,940

 

 

 

13.3

%

 

 

Federal rate

 

35

%

 

 

43.4

%

 

 

294,163

 

 

 

Federal tax

 

568,969

 

(=30.35%**

 

861,030

 

 

 

(66,353

)

Less: 3%

 

CA tax

 

249,375

 

 

 

294,163

 

 

 

227,810

 

***

 

Total tax

 

818,344

 

 

 

1,155,193

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount Available - net of Taxes

 

1,056,656

 

 

 

1,056,557

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross-Up Interest on $1.875M

 

 

 

 

 

$

336,750

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 4

 

Form of Subordination and Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

SUBORDINATION AND INTERCREDITOR AGREEMENT

 

THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”), dated as of
          , 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), is made by and among
                                              , a                               
(“Subordinated Creditor”), Prospect Global Resources, Inc., a Nevada corporation
(the “Company”), and The Karlsson Group, Inc., an Arizona corporation (“Senior
Lender”).

 

R E C I T A L S

 

A.    On or about April       , 2013, the Company and Senior Lender entered into
an Unconditional Guaranty (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”) whereby the Company
unconditionally guaranteed and promised to pay any and all obligations of
Company’s wholly-owned subsidiary Prospect Global Resources, Inc., a Delaware
corporation (“Maker”), to Senior Creditor pursuant to a Secured First Priority
Promissory Note in the original principal sum of $125 million (as the same may
be amended, supplemented or otherwise modified, from time to time, including
without limitation by that certain First Amendment to Secured First Priority
Promissory Note (the “First Note Amendment”) (as amended thereby, the “Note”)). 
Pursuant to the documents and agreements executed in connection with the
Guaranty, Senior Lender has agreed to make certain financial accommodations to
the Company and to Maker.  All of the Company’s obligations to Senior Lender
under the Guaranty and the other Senior Debt Documents (as hereinafter defined)
are secured by, among other things, liens on and security interests in all of
the shares of Maker owned by the Company (the “Collateral”).

 

B.            The Company and Subordinated Creditor have entered into a
Subordinated Note Purchase Agreement of even date herewith (as the same may be
amended, supplemented or otherwise modified from time to time as permitted
hereunder, the “Subordinated Note Purchase Agreement”) pursuant to which
Subordinated Creditor is extending credit to the Company as evidenced by a
Subordinated Promissory Note of even date herewith in the principal amount of
$                       (as the same may be amended, supplemented or otherwise
modified from time to time as permitted hereunder, the “Subordinated Note”);

 

C.            As an inducement to and as one of the conditions precedent to the
agreement of Senior Lender to enter into the First Note Amendment, Senior Lender
has required the Company to covenant to procure the execution and delivery of
this Agreement by Subordinated Creditor and the Company in order to set forth
the relative rights and priorities of Senior Lender and Subordinated Creditor
under the Senior Debt Documents and the Subordinated Debt Documents (as
hereinafter defined).

 

NOW, THEREFORE, in accordance with the Company’s agreement (entered into in
order to induce Senior Lender to enter into the First Note Amendment) to procure
the execution

 

--------------------------------------------------------------------------------


 

and delivery of this Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, the parties hereto
hereby agree as follows:

 

1.

DEFINITIONS

 

The following terms shall have the following meanings in this Agreement:

 

1.1.                            “Bankruptcy Code” means Chapter 11 of Title 11
of the United States Code, as amended from time to time and any successor
statute and all rules and regulations promulgated thereunder.

 

1.2.                            “Business Day” means any day that is not a
Saturday, a Sunday or a day on which banks are required or permitted to be
closed in the State of New York.

 

1.3.                            “Debt Default Notice” means a written notice
from Subordinated Creditor to Senior Lender or from Senior Lender to
Subordinated Creditor pursuant to which Senior Lender or Subordinated Creditor,
as applicable, is notified of the occurrence of a Subordinated Debt Default or
Senior Default, as applicable, which notice incorporates a reasonably detailed
description of such default.

 

1.4.                            “Distribution” means, with respect to any
indebtedness, obligation or security,  (a) any payment or distribution by any
Person of cash, securities or other property other than Plan Securities (as
defined below), by set-off or otherwise, on account of such indebtedness,
obligation or security, (b) any redemption, purchase or other acquisition of
such indebtedness, obligation or security by any Person or (c) the granting of
any lien or security interest to or for the benefit of the holders of such
indebtedness, obligation or security in or upon any property of any Person;
provided, however, that notwithstanding any other provisions in this Agreement,
the Company shall have the right to issue any equity securities in connection
with the satisfaction of indebtedness.

 

1.5.                            “Enforcement Action” means (a) to take from or
for the account of the Company or any guarantor of the Subordinated Debt, by
set-off or in any other manner, the whole or any part of any moneys which may
now or hereafter be owing by the Company or any such guarantor with respect to
the Subordinated Debt, (b) to sue for payment of, or to initiate or participate
with others in any suit, action or proceeding against the Company or any such
guarantor to (i) enforce payment of or to collect the whole or any part of the
Subordinated Debt or (ii) commence judicial enforcement of any of the rights and
remedies under the Subordinated Debt Documents or applicable law with respect to
the Subordinated Debt, (c) to accelerate the Subordinated Debt, (d) to exercise
any put option or to cause the Company or any such guarantor to honor any
redemption or mandatory prepayment obligation under any Subordinated Debt
Document or (e) to take any action under the provisions of any state or federal
law, including, without limitation, the Uniform Commercial Code, or under any

 

--------------------------------------------------------------------------------


 

contract or agreement, to enforce, foreclose upon, take possession of or sell
any property or assets of the Company or any such guarantor.

 

1.6.                            “Person” means any natural person, corporation,
general or limited partnership, limited liability company, firm, trust,
association, government, governmental agency or other entity, whether acting in
an individual, fiduciary or other capacity.

 

1.7.                            “Proceeding” means any voluntary or involuntary
insolvency, bankruptcy, receivership, custodianship, liquidation, dissolution,
reorganization, assignment for the benefit of creditors, appointment of a
custodian, receiver, trustee or other officer with similar powers or any other
proceeding for the liquidation, dissolution or other winding up of a Person.

 

1.8.                            “Senior Covenant Default” means any “Event of
Default” under any Senior Debt Document (other than a Senior Payment Default).

 

1.9.                            “Senior Debt” means all obligations, liabilities
and indebtedness of every nature of the Maker that are guaranteed by the Company
(and all obligations of the Company with respect thereto) from time to time and
owed to Senior Lender under the Senior Debt Documents, including, without
limitation, the principal amount of all debts, claims and indebtedness, accrued
and unpaid interest and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and from time
to time hereafter owing, due or payable, whether before or after the filing of a
Proceeding under the Bankruptcy Code together with (a) any amendments,
modifications, renewals or extensions thereof and (b) any interest accruing
thereon after the commencement of a Proceeding, without regard to whether or not
such interest is an allowed claim.  Senior Debt shall be considered to be
outstanding whenever any amount under any Senior Debt Document is outstanding.

 

1.10.                     “Senior Debt Documents” means the Senior Loan
Documents and shall include but not be limited to all documents by which any
Senior Debt is refinanced or replaced or by which any Senior Debt Document is
superseded, amended, or replaced as part of any Senior Refinancing.

 

1.11.                     “Senior Default” means any Senior Payment Default or
Senior Covenant Default.

 

1.12.                     “Senior Loan Documents” means the Note, the Guaranty,
and all other agreements, documents and instruments executed from time to time
in connection therewith or pursuant thereto, as the same may be amended,
supplemented or otherwise modified from time to time.

 

1.13.                     “Senior Payment Default” means any “Event of Default”
under any Senior Debt Document resulting from the failure of the obligor to pay,
on a timely basis, any principal, interest, fees or other obligations under such
Senior Debt Document (whether to Senior Lender or into any escrow account
pursuant to the

 

--------------------------------------------------------------------------------


 

terms of any Senior Debt Document) including, without limitation, any default in
payment of Senior Debt after acceleration thereof.

 

1.14.                     “Senior Refinancing” means any refinancing of all or
any portion of the Senior Debt under the Senior Loan Documents.

 

1.15.                     “Subordinated Debt” means all of the obligations of
the Company or any guarantor to Subordinated Creditor evidenced by or incurred
pursuant to the Subordinated Debt Documents.

 

1.16.                     “Subordinated Debt Documents” means the Subordinated
Note, any guaranty with respect to the Subordinated Debt, and all other
documents, agreements and instruments now existing or hereinafter entered into
evidencing or pertaining to all or any portion of the Subordinated Debt.

 

1.17.                     “Subordinated Debt Default” means a default in the
payment of the Subordinated Debt or in the performance of any term, covenant or
condition contained in the Subordinated Debt Documents or any other occurrence
permitting Subordinated Creditor to accelerate the payment of, put or cause the
redemption of all or any portion of the Subordinated Debt or any Subordinated
Debt Document.

 

1.18.                     “Uniform Commercial Code” means the Uniform Commercial
Code (or any similar or equivalent legislation) as in effect from time to time
in any applicable jurisdiction.

 

2.

SUBORDINATION

 

2.1.                            Subordination of Subordinated Debt to Senior
Debt.  The Company covenants and agrees, and Subordinated Creditor by its
acceptance of the Subordinated Debt Documents (whether upon original issue or
upon transfer or assignment) likewise covenants and agrees, notwithstanding
anything to the contrary contained in any of the Subordinated Debt Documents,
that the payment of any and all of the Subordinated Debt shall be subordinate
and subject in right and time of payment, to the extent and in the manner
hereinafter set forth, to the prior indefeasible payment in full in cash of all
Senior Debt. Each holder of Senior Debt, whether such Senior Debt is now
outstanding or hereafter created, incurred, assumed or guaranteed, shall be
deemed to have acquired Senior Debt in reliance upon the provisions contained in
this Agreement.

 

2.2.                            Liquidation, Dissolution, Bankruptcy.  In the
event of any Proceeding involving the Company or any subsidiary of the Company:

 

2.2.1.                  All Senior Debt shall first be indefeasibly paid in full
in cash and all commitments to lend under the Senior Debt Documents shall be
terminated before any Distribution shall be made to Subordinated Creditor on
account of any Subordinated Debt; provided that Subordinated Creditor may
receive securities of the Company or any Person provided for by a bankruptcy
court approved plan of reorganization or

 

--------------------------------------------------------------------------------


 

readjustment, the payment of which is subordinate on terms substantially similar
hereto with respect to the Senior Debt Documents (“Plan Securities”).

 

2.2.2.                  Except as set forth in Section 2.2(a), any Distribution
which would otherwise, but for the terms hereof, be payable or deliverable in
respect of the Subordinated Debt, shall be paid or delivered directly to Senior
Lender (to be held and/or applied by Senior Lender in accordance with the terms
of the Senior Debt Documents) until all Senior Debt is indefeasibly paid in full
in cash and any commitments to lend under the Senior Debt Documents shall have
been terminated. Subordinated Creditor irrevocably authorizes, empowers and
directs any debtor, debtor in possession, receiver, trustee, liquidator,
custodian, conservator or other Person having authority, to pay or otherwise
deliver all such Distributions to Senior Lender. Subordinated Creditor also
irrevocably authorizes and empowers Senior Lender, in the name of Subordinated
Creditor, to demand, sue for, collect and receive any and all such
Distributions.

 

2.2.3.                  Subordinated Creditor agrees not to initiate, prosecute
or participate in any claim, action or other proceeding challenging the
enforceability, validity, perfection or priority of the Senior Debt or any liens
and security interests securing the Senior Debt.

 

2.2.4.                  Subordinated Creditor agrees to execute, verify, deliver
and file any proofs of claim in respect of the Subordinated Debt requested by
Senior Lender in connection with any such Proceeding and hereby irrevocably
authorizes, empowers and appoints Senior Lender its agent and attorney-in-fact
to (i) execute, verify, deliver and file such proofs of claim upon the failure
of Subordinated Creditor promptly to do so prior to 30 days before the
expiration of the time to file any such proof of claim and (ii) vote such claim
in any such Proceeding; provided Senior Lender shall have no obligation to
execute, verify, deliver, file and/or vote any such proof of claim. In the event
that Senior Lender votes any claim in accordance with the authority granted
hereby, Subordinated Creditor shall not be entitled to change or withdraw such
vote.

 

2.2.5.                  The Senior Debt shall continue to be treated as Senior
Debt and the provisions of this Agreement shall continue to govern the relative
rights and priorities of Senior Lender and Subordinated Creditor even if all or
part of the Senior Debt or the security interests securing the Senior Debt are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding, and this Agreement shall be reinstated if at any time any
payment of any of the Senior Debt is rescinded or must otherwise be returned by
any holder of Senior Debt or any representative of such holder.

 

2.3.                            Subordinated Debt Payment Restrictions.

 

Notwithstanding the terms of the Subordinated Debt Documents, the Company hereby
agrees that it may not make, directly or indirectly, and Subordinated Creditor
hereby agrees that it will not accept, any Distribution with respect to the
Subordinated Debt until the Senior Debt is indefeasibly paid in full in cash and
any commitments to lend under the Senior Debt Documents have terminated.

 

--------------------------------------------------------------------------------


 

2.4.                            Subordinated Debt Standstill Provisions.

 

2.4.1.                  Until the Senior Debt is indefeasibly paid in full in
cash and all commitments to lend under the Senior Debt Documents shall be
terminated, Subordinated Creditor shall not, without the prior written consent
of Senior Lender, take any Enforcement Action with respect to the Subordinated
Debt, until acceleration of the Senior Debt and in any event no earlier than ten
(10) days after Senior Lender’s receipt of written notice of Subordinated
Creditor’s intention to take any such Enforcement Action.

 

Notwithstanding the foregoing, Subordinated Creditor may file proofs of claim
against the Company in any Proceeding involving the Company.  Any Distributions
or other proceeds of any Enforcement Action obtained by Subordinated Creditor
(including but not limited to Distributions of money or property with respect to
any Plan Securities) shall in any event be held in trust by it for the benefit
of Senior Lender and promptly be paid or delivered to Senior Lender in the form
received until all Senior Debt is indefeasibly paid in full in cash and any
commitment to lend under the Senior Debt Documents shall have been terminated.

 

2.4.2.                  Notwithstanding anything contained herein to the
contrary, if following the acceleration of the Senior Debt by Senior Lender such
acceleration is rescinded (whether or not any existing Senior Default has been
cured or waived), then all Enforcement Actions taken by the Subordinated
Creditor shall likewise be rescinded.

 

2.5.                            Incorrect Payments.  If any Distribution on
account of the Subordinated Debt not permitted to be made by the Company or
accepted by Subordinated Creditor under this Agreement is made and received by
Subordinated Creditor, such Distribution shall not be commingled with any of the
assets of Subordinated Creditor, shall be held in trust by Subordinated Creditor
for the benefit of Senior Lender and shall be promptly paid over to Senior
Lender for application (in accordance with the Senior Debt Documents ) to the
payment of the Senior Debt then remaining unpaid, until all of the Senior Debt
is paid in full.

 

2.6.                            Subordination of Liens and Security Interests;
Agreement Not to Contest; Agreement to Release Liens.  Until the Senior Debt has
been indefeasibly paid in full in cash and any lending commitments under the
Senior Debt Documents have terminated, any liens and security interests of
Subordinated Creditor in the Collateral which may exist in breach of
Subordinated Creditor’s agreement pursuant to Section 3.2(b) or Section 4.1 of
this Agreement shall be and hereby are subordinated for all purposes and in all
respects to the liens and security interests of Senior Lender in the Collateral,
regardless of the time, manner or order of perfection of any such liens and
security interests. Subordinated Creditor agrees that it will not at any time
contest the validity, perfection, priority or enforceability of the Senior Debt,
the Senior Loan Documents, the Senior Debt Documents, or the liens and security
interests of Senior Lender in the Collateral securing the Senior Debt. In the
event that Subordinated Creditor obtains any liens or security interests in the
Collateral, Subordinated Creditor shall (or shall cause its agent to) promptly

 

--------------------------------------------------------------------------------


 

execute and deliver to Senior Lender such termination statements and releases as
Senior Lender shall request to effect the release of the liens and security
interests of Subordinated Creditor in such Collateral. In furtherance of the
foregoing, Subordinated Creditor hereby irrevocably appoints Senior Lender its
attorney-in-fact, with full authority in the place and stead of Subordinated
Creditor and in the name of Subordinated Creditor or otherwise, to execute and
deliver any document or instrument which Subordinated Creditor may be required
to deliver pursuant to this Section 2.6.

 

2.7.                            Sale, Transfer or other Disposition of
Subordinated Debt.

 

2.7.1.                  Subordinated Creditor shall not sell, assign, pledge,
dispose of or otherwise transfer all or any portion of the Subordinated Debt or
any Subordinated Debt Document: (i) without giving prior written notice of such
action to Senior Lender, (ii) unless, prior to the consummation of any such
action, the transferee thereof shall execute and deliver to Senior Lender an
agreement substantially identical to this Agreement, providing for the continued
subordination of the Subordinated Debt to the Senior Debt as provided herein and
for the continued effectiveness of all of the rights of Senior Lender arising
under this Agreement.

 

2.7.2.                  Notwithstanding the failure of any transferee to execute
or deliver an agreement substantially identical to this Agreement, the
subordination effected hereby shall survive any sale, assignment, pledge,
disposition or other transfer of all or any portion of the Subordinated Debt,
and the terms of this Agreement shall be binding upon the successors and assigns
of Subordinated Creditor, as provided in Section 6.4 hereof.

 

2.8.                            Legends.  Until the termination of this
Agreement in accordance with Section 6.10 hereof, Subordinated Creditor will
cause to be clearly, conspicuously and prominently inserted on the face of the
Subordinated Note, and any other Subordinated Debt Document, as well as any
renewals or replacements thereof, the following legend:

 

“This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination and
Intercreditor Agreement (the “Subordination Agreement”) dated as of
                              , among [name of Subordinated Creditor], Prospect
Global Resources, Inc., a Nevada corporation (the “Company”) and The Karlsson
Group, Inc., an Arizona corporation (“Senior Lender”), to the indebtedness
(including interest) owed by the Company to Senior Lender pursuant to the
Company’s Guaranty, and to indebtedness refinancing such indebtedness as
contemplated by the Subordination Agreement; and each holder of this instrument,
by its acceptance hereof, irrevocably agrees to be bound by the provisions of
the Subordination Agreement.”

 

2.9.                            Default Notice.  Promptly following a
Subordinated Debt Default or Senior Default, Subordinated Creditor or Senior
Lender, as applicable, shall deliver to the other a Debt Default Notice.

 

--------------------------------------------------------------------------------


 

3.
MODIFICATIONS

 

3.1.         Modifications to Senior Debt Documents.  Senior Lender may at any
time and from time to time without the consent of or notice to Subordinated
Creditor, without incurring liability to Subordinated Creditor and without
impairing or releasing the obligations of Subordinated Creditor under this
Agreement, change the manner or place of payment or extend the time of payment
of or increase the obligations of Maker or the Company or renew or alter any of
the terms of the Senior Debt, or amend or modify in any manner the Senior Debt
Documents.

 

3.2.         Modifications to Subordinated Debt Documents.  Until the Senior
Debt has been indefeasibly paid in full in cash and any lending commitments
under the Senior Debt Documents have terminated, and notwithstanding anything to
the contrary contained in the Subordinated Debt Documents, Subordinated Creditor
shall not, without the prior written consent of Senior Lender, agree to any
amendment, modification or supplement to the Subordinated Debt Documents the
effect of which is to (a) alter the subordination provisions with respect to the
Subordinated Debt, including, without limitation, subordinating the Subordinated
Debt to any other indebtedness, (b) take any liens or security interests in any
assets of Maker, the Company or any other guarantor of the Subordinated Debt or
(c) change or amend any other term of the Subordinated Debt Documents if such
change or amendment would result in a Senior Default, increase the obligations
of the Company or any guarantor of the Subordinated Debt or confer additional
material rights on Subordinated Creditor or any other holder of the Subordinated
Debt in a manner adverse to Senior Lender.

 

4.
REPRESENTATIONS AND WARRANTIES

 

4.1.         Representations and Warranties of Subordinated Creditor. 
Subordinated Creditor hereby represents and warrants to Senior Lender that as of
the date hereof: (a) Subordinated Creditor is a [corporation][limited liability
company][limited partnership] duly formed and validly existing under the laws of
the State of [                          ]; (b)  Subordinated Creditor has the
power and authority to enter into, execute, deliver and carry out the terms of
this Agreement, all of which have been duly authorized by all proper and
necessary action; (c) the execution of this Agreement by Subordinated Creditor
will not violate or conflict with the organizational documents of Subordinated
Creditor, any material agreement binding upon Subordinated Creditor or any law,
regulation or order or require any consent or approval which has not been
obtained; (d) this Agreement is the legal, valid and binding obligation of
Subordinated Creditor, enforceable against Subordinated Creditor in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by equitable principles;
(e) Subordinated Creditor is the sole owner, beneficially and of record, of the
Subordinated Debt Documents and the

 

--------------------------------------------------------------------------------


 

Subordinated Debt; and (f) the Subordinated Debt is, and at all times prior to
the termination of this Agreement shall remain, an unsecured obligation of the
Company.

 

4.2.         Representations and Warranties of Senior Lender.  Senior Lender
hereby represents and warrants to Subordinated Creditor that as of the date
hereof: (a) Senior Lender is a corporation duly formed and validly existing
under the laws of the State of Arizona; (b) Senior Lender has the power and
authority to enter into, execute, deliver and carry out the terms of this
Agreement, all of which have been duly authorized by all proper and necessary
action; (c) the execution of this Agreement by Senior Lender will not violate or
conflict with the organizational documents of Senior Lender, any material
agreement binding upon Senior Lender or any law, regulation or order or require
any consent or approval which has not been obtained; and (d) this Agreement is
the legal, valid and binding obligation of Senior Lender, enforceable against
Senior Lender in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles.

 

5.
SUBROGATION

 

Subject to the indefeasible payment in full in cash of all Senior Debt and the
termination of any lending commitments under the Senior Debt Documents,
Subordinated Creditor shall be subrogated to the right of Senior Lender to
receive Distributions with respect to the Senior Debt. Subordinated Creditor
agrees that in the event that all or any part of a payment made with respect to
the Senior Debt is recovered from the holders of the Senior Debt in a Proceeding
or otherwise, any Distribution received by Subordinated Creditor with respect to
the Subordinated Debt at any time after the date of the payment that is so
recovered, whether pursuant to the right of subrogation provided for in this
Agreement or otherwise, shall be deemed to have been received by Subordinated
Creditor in trust as property of the holders of the Senior Debt and Subordinated
Creditor shall forthwith deliver the same to Senior Lender for application to
the Senior Debt until the Senior Debt is paid in full. A Distribution made
pursuant to this Agreement to Senior Lender which otherwise would have been made
to Subordinated Creditor is not, as between the Company and Subordinated
Creditor, a payment by the Company to or on account of the Senior Debt.

 

6.
MISCELLANEOUS

 

6.1.         Complete Agreement; Modification of Agreement.  This Agreement
constitutes the complete agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements, commitments,
understandings or inducements (oral or written, expressed or implied).  Any
modification or waiver of any provision of this Agreement, or any consent to any
departure by any party from the terms hereof, shall not be effective in any
event unless the same is in writing and signed by Senior Lender and Subordinated
Creditor, and then such modification, waiver or consent shall be effective only
in

 

--------------------------------------------------------------------------------


 

the specific instance and for the specific purpose given. Any notice to or
demand on any party hereto in any event not specifically required hereunder
shall not entitle the party receiving such notice or demand to any other or
further notice or demand in the same, similar or other circumstances unless
specifically required hereunder.

 

6.2.         Further Assurances.  Each party to this Agreement promptly will
execute and deliver such further instruments and agreements and do such further
acts and things as may be reasonably requested in writing by any other party
hereto that may be necessary or desirable in order to effect fully the purposes
of this Agreement.

 

6.3.         Notices.  Except as otherwise provided herein, whenever any notice,
demand, request or other communication shall or may be given to or served upon
any party by any other party, or whenever any party desires to give or serve
upon any other party any communication with respect to this Agreement, each such
notice, demand, request or other communication shall be in writing and shall be
deemed to have been validly served, given or delivered (a) upon the earlier of
actual receipt and three (3) days after deposit in the United States mail,
registered or certified mail, return receipt requested, with proper postage
prepaid, (b) upon transmission, when sent by telecopy or other similar facsimile
transmission (with such telecopy or facsimile promptly confirmed by delivery of
a copy by personal delivery or United States mail as otherwise provided in this
Section 6.3), (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid or (d) when hand-delivered, all of which shall
be addressed to the party to be notified and sent to the address or facsimile
number indicated below or to such other address (or facsimile number) as may be
substituted by notice given as herein provided.  The giving of any notice
required hereunder may be waived in writing by the party entitled to receive
such notice. Failure or delay in delivering copies of any notice, demand,
request or other communication to any Person (other than Subordinated Creditor,
the Company or Senior Lender) designated below to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request or other
communication.

 

Notices shall be addressed as follows:

 

If to Subordinated Creditor:

 

 

Attention:

Telephone:

Facsimile:

 

With a copy to:

 

 

--------------------------------------------------------------------------------


 

Attention:

Telephone:

Facsimile:

 

If to the Company:

 

Prospect Global Resources, Inc.

1401 17th Street, Suite 1550

Denver, CO 80202

Attention:

Chief Executive Officer

Telephone:

303-990-8415

Facsimile:

303-990-8440

 

With a copy to:

 

Eisner Kahan Gorry Chapman Ross & Jaffe PC

9601 Wilshire Blvd., Suite 700

Beverly Hills, CA 90210

Attention:

Mr. Michael Eisner

Telephone:

310-855-3200

Facsimile:

310-855-3201

 

If to Senior Lender:

 

 

Attention:

Telephone:

Facsimile:

 

--------------------------------------------------------------------------------


 

With a copy to:

 

 

Attention:

Telephone:

Facsimile:

 

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 6.3.

 

6.4.         Successors and Assigns.  This Agreement shall inure to the benefit
of, and shall be binding upon, the respective successors and assigns of Senior
Lender, Subordinated Creditor and the Company. To the extent permitted under the
Senior Debt Documents, Senior Lender may, from time to time, without notice to
Subordinated Creditor, assign or transfer any or all of the Senior Debt or any
interest therein to any Person and, notwithstanding any such assignment or
transfer, or any subsequent assignment or transfer, the Senior Debt shall,
subject to the terms hereof, be and remain Senior Debt for purposes of this
Agreement, and every permitted assignee or transferee of any of the Senior Debt
or of any interest therein shall, to the extent of the interest of such
permitted assignee or transferee in the Senior Debt, be entitled to rely upon
and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto.

 

6.5.         Relative Rights.  This Agreement shall define the relative rights
of Senior Lender and Subordinated Creditor. Nothing in this Agreement shall
(a) impair, as between the Company and Senior Lender and as between the Company
and Subordinated Creditor, the obligation of the Company with respect to the
payment of the Senior Debt and the Subordinated Debt in accordance with their
respective terms or (b) affect the relative rights of Senior Lender or
Subordinated Creditor with respect to any other creditors of the Company.

 

6.6.         Conflict.  In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of any of the
Subordinated Debt Documents, the provisions of this Agreement shall control and
govern.

 

6.7.         Counterparts.  This Agreement may be authenticated in any number of
separate counterparts by any one or more of the parties hereto, and all of said
counterparts taken together shall constitute one and the same instrument.  This
Agreement may be authenticated by manual signature, facsimile or, if approved in
writing by Senior Lender, electronic means, all of which shall be equally valid.

 

6.8.         Severability; Section Titles.  Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid

 

--------------------------------------------------------------------------------


 

under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.  The
Section titles contained in this Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.

 

6.9.         Rules of Construction.  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such
terms.  The terms “herein”, “hereof” and similar terms refer to this Agreement
as a whole and not to any particular Article, Section or clause in this
Agreement.  References herein to an Exhibit, Schedule, Article, Section or
clause refer to the appropriate Exhibit or Schedule to, or Article, Section or
clause in this Agreement.

 

6.10.       Continuation of Subordination; Termination of Agreement.  This
Agreement shall remain in full force and effect until the indefeasible payment
in full in cash of the Senior Debt and the termination of all lending
commitments under the Senior Debt Documents after which this Agreement shall
terminate without further action on the part of the parties hereto.

 

6.11.       GOVERNING LAW.  THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF ARIZONA APPLICABLE TO CONTRACTS MADE AND PERFORMED
IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF
LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

6.12.       SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

 

6.12.1.    EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN ARIZONA SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG SENIOR LENDER, THE
SUBORDINATED LENDER AND THE COMPANY PERTAINING TO THIS AGREEMENT OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT; PROVIDED, THAT EACH OF THE
SUBORDINATED CREDITOR AND THE COMPANY HERETO ACKNOWLEDGES THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF ARIZONA; AND
FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE SENIOR LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SENIOR
LENDER.  EACH OF THE SUBORDINATED CREDITOR AND THE COMPANY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH OF THE SUBORDINATED CREDITOR AND THE COMPANY HEREBY WAIVES
ANY OBJECTION THAT IT MAY

 

--------------------------------------------------------------------------------


 

HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS.  EACH OF THE SUBORDINATED CREDITOR AND THE COMPANY HEREBY WAIVE
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREE THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT
THE ADDRESS SET FORTH IN SECTION 6.3 HEREOF AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

 

6.12.2.    THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN OR
AMONG ANY OF SENIOR LENDER, THE SUBORDINATED CREDITOR AND THE COMPANY ARISING
OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS RELATED
HERETO.

 

(Signature page follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Subordinated Creditor, the Company and Senior Lender have
caused this Agreement to be executed as of the date first above written.

 

 

 

“Senior Lender”

 

 

 

THE KARLSSON GROUP, INC., an Arizona corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

“Subordinated Creditor”

 

 

 

[SUBORDINATED CREDITOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

“Company”

 

 

 

PROSPECT GLOBAL RESOURCES, INC., a Nevada corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------